DETAILED ACTION
Allowable Subject Matter
Claims 1–9 are allowed. Claim 1 has been amended, whereas claims 2–9 are original or previously presented in the amendment filed by Applicant on November 19th, 2021.

Response to Amendment
Applicant's amendment to claim 1 filed on November 19th, 2021 is accepted because no new matter has been entered.
The amendments to the Drawings filed on November 19th, 2021 are accepted and the objections are withdrawn.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests the stated chemical decontamination method wherein the chemical decontamination reagent is devoid of an organic chelating agent, in combination with all other limitations.
Upon reconsideration, Applicant’s arguments on pages 6-7 of the Remarks filed on November 19th, 2021 are persuasive. The closest prior art, Furukawa, teaches the possibility of either organic and inorganic acids as part of the decontamination method, but fails to teach the required temperature range for the chemical reaction, and combining Prince would not be obvious because Prince uses organic reagents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646